
	
		II
		110th CONGRESS
		1st Session
		S. 942
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Ms. Snowe (for herself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To modify the boundaries for a certain empowerment zone
		  designation.
	
	
		1.Modification of boundary of
			 Aroostook County empowerment zone
			(a)In
			 generalThe Aroostook County empowerment zone shall include, in
			 addition to the area designated as of the date of the enactment of this Act,
			 the remaining area of the county not included in such designation,
			 notwithstanding the size requirement of section 1392(a)(3)(A) of the Internal
			 Revenue Code of 1986 and the population requirements of section 1392(a)(1)(B)
			 of such Code.
			(b)Effective
			 dateSubsection (a) shall take effect as of the effective date of
			 the designation of the Aroostook County empowerment zone by the Secretary of
			 Agriculture.
			
